

115 S3547 IS: To designate the facility of the United States Postal Service located at 122 W. Goodwin Street in Pleasanton, Texas, as the “Pleasanton Veterans Post Office”.
U.S. Senate
2018-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3547IN THE SENATE OF THE UNITED STATESOctober 4, 2018Mr. Cornyn (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 122 W. Goodwin Street in
			 Pleasanton, Texas, as the Pleasanton Veterans Post Office.
	
		1.Pleasanton Veterans Post Office
 (a)DesignationThe facility of the United States Postal Service located at 122 W. Goodwin Street in Pleasanton, Texas, shall be known and designated as the Pleasanton Veterans Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Pleasanton Veterans Post Office.